DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed 12/20/2021. Claims 1-7 and 9-11 have been presented for examination. Claims 1, 3-7, and 9-11 have been amended. Claims 1-7 and 9-11 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on December 2, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-11 have been considered but are moot because the amendments filed on December 20, 2021 necessitate a new ground of rejection.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 recites “is at least one of automatically activable automatically deactivable.” The Examiner suggests amending this to recite “is at least one of automatically activable or automatically deactivable.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 12 recite the limitation “wherein starting of the internal combustion engine is initially deactivated in the maneuvering mode such that the internal combustion engine is used to operate the vehicle in the maneuvering mode without using the electric motor.” It is unclear whether the internal combustion engine is deactivated or if it is operating without an electric motor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Malone et al. (U.S. Patent Application Publication No. 20140074330) in view of Min-Hwan et al. (Patent ID: KR20140135359).

Regarding claim 1, Malone teaches:
an apparatus for at least one of activating or deactivating a maneuvering mode of a drive in a hybrid vehicle, wherein the drive has an internal combustion engine and an electric motor, comprising:
Malone [0016] discloses a vehicle with an internal combustion engine and an electric motor.
Malone [0037] discloses an auto start-stop mode that may stop the engine during long periods of idling. Malone also discloses operating a hybrid electric vehicle in which the system may switch to electric-only drive during certain traveling conditions.
a processor comprising: a detection unit that detects whether an electronic parking aid is activated, and a changeover unit that activates a maneuvering mode when the electronic parking aid is activated, wherein starting of the internal combustion engine is initially deactivated in the maneuvering mode such that the internal combustion engine is used to operate the vehicle in the maneuvering mode without using the electric motor.
Malone [0040] discloses detecting when Park-Assist mode is inactive. Malone also discloses performing driving maneuvers while operating in the Park-Assist mode. 
Malone [0016] discloses that the propulsion system may operate in a non-hybrid vehicle.
The Examiner notes that non-hybrid vehicles operate without an electric motor.
Malone [0017] discloses that the electric motor may be used to propel the vehicle when the internal combustion engine is deactivated.
Malone [0049] discloses that the Park-Assist mode may be active when a vehicle is parking.
Malone in combination with Min-Hwan teaches:
the changeover unit is configured so as, while the maneuvering mode is activated, to determine whether the drive requires the internal combustion engine to be started, and, if so, to activate starting of the internal combustion engine in the maneuvering mode.
Min-Hwan [0061] discloses that the automobile hybrid system stops the internal combustion engine prior to parking control then performs automatic parking using battery power and in-wheel. Min-Hwan discloses checking the battery level and battery consumption required until the parking is completed. If the battery discharge is predicted before the parking is completed, the engine activated to charge the battery.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the internal combustion engine disclosed in Malone to incorporate determining whether the internal combustion engine is required to be activated, as taught in Min-Hwan, to ensure that the electric motor remains charged.

Regarding claim 2, the combination of Malone and Min-Hwan teaches the apparatus of claim 1, Min-Hwan further teaches:
wherein the changeover unit is configured to deactivate the maneuvering mode if the detection unit detects that the electronic parking aid is deactivated. 
Min-Hwan discloses that the vehicle may stop when the parking spot is satisfied.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the deactivation of the maneuvering disclosed in Malone to 

Regarding claim 3, the combination of Malone and Min-Hwan teaches the apparatus of claim 1, Malone further teaches:
wherein the maneuvering mode is at least one of automatically activable automatically deactivable.
Malone [0017] discloses that the vehicle propulsion system may enter a mode to enable the engine to be maintained in a deactivated state.

Regarding claim 4, the combination of Malone and Min-Hwan teaches the apparatus of claim 1, Min-Hwan further teaches:
wherein the maneuvering mode is at least one of manually activable or manually deactivable. 
Min-Hwan [0074] discloses that the driver may select the automatic auxiliary parking system mode by operating the automatic auxiliary parking system button to operate the automatic auxiliary parking system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the maneuvering disclosed in Malone to incorporate that the maneuvering mode may be activable or deactivable, as taught in Min-Hwan, to improve driver’s convenience (Min-Hwan [0004]).

Regarding claim 5, the combination of Malone and Min-Hwan teaches the apparatus of claim 1, Min-Hwan further teaches:
further comprising: a switch that activates the electronic parking aid, wherein the maneuvering mode is at least one of activable or deactivable by operating the switch.
Min-Hwan [0074] discloses that the operator may operate an automatic auxiliary parking system button to activate the automatic parking.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the activating and deactivating of the park-assist disclosed in Malone to explicitly teach a switch, as taught in Min-Hwan, to improve on park-assist user interfaces.

Regarding claim 6, the combination of Malone and Min-Hwan teaches the apparatus of claim 5, Min-Hwan further teaches:
further comprising: a display for at least one of visually or audibly indicating the activated maneuvering mode.
Min-Hwan [0081] discloses displaying the in-wheel parking function to the driver.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the display disclosed in Malone to incorporate that the display indicates an activated maneuvering mode, as taught by Min-Hwan, in order to provide feedback to the operator.

Regarding claim 7, the combination of Malone and Min-Hwan teaches the apparatus of claim 1, Min-Hwan further teaches:
further comprising: a display for at least one of visually or audibly indicating the activated maneuvering mode.
Min-Hwan [0081] discloses displaying the in-wheel parking function to the driver.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the display disclosed in Malone to incorporate that the display indicates an activated maneuvering mode, as taught by Min-Hwan, in order to provide feedback to the operator.

claim 9, the combination of Malone and Min-Hwan teaches the apparatus according to claim 1, wherein Malone further teaches:
a hybrid vehicle, comprising: a drive that has an internal combustion engine and an electric motor; and an apparatus for at least one of activating or deactivating a maneuvering mode of the drive according to claim 1.
Malone [0016] discloses a hybrid vehicle comprising an internal combustion engine and an electric motor. 
Malone [0038] discloses that the park-assist mode may be activated. 

Regarding claims 10-11, they are rejected on the basis that they are directed to a method and a computer product encompassed in scope by claim 1.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hyde et al. (U.S. Patent Application Publication No. 20110029358) discloses implementation of a selected vehicle operation mode of an electric and combustion hybrid vehicle.                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662      

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662